Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
This office action is responsive to the Amendment and Remarks filed 22 September 2021, wherein claims 16-18 were newly added. Subsequently, claims 1-18 are pending and presently under consideration in this application. 
Response to Amendment
Claims 6, 7 and 14 have been rewritten into independent form including all of the limitations of the base claim and any intervening claims, and thus, as indicated in paragraph 6 of the previous office action on the merits, claims 6-9 and 14 are hereby allowed. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Newly added claims 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in not a photoreactive chiral agent (emphasis added), or (b) only one chiral agent A is included as a photoreactive chiral agent (emphasis added). The specification as originally filed does not support the invention as is now claimed. It is noteworthy that applicants’ arguments fail to provide any alleged support for the aforementioned limitations. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammond-Smith et al. (U.S. Patent No. 6,953,611). 
.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazuhiro et al. (Patent No. WO 2014097895 A1; machine translation provided).
Kazuhiro et al. discloses a cholesteric liquid crystal composition, characterized in that said cholesteric liquid crystal composition comprises a liquid crystal compound comprising at least one polymerizable group with a combination of chiral agents, each of which has induces a helix in a direction opposite that of the other, and has a helical twisting power inclusive of the present claim 4 (see 5th paragraph on page 2 of translation). In fact, the chiral agents used therein Kazuhiro et al. represented by formula (1) 
    PNG
    media_image1.png
    441
    766
    media_image1.png
    Greyscale
 (page 5) and  (2) 
    PNG
    media_image2.png
    360
    731
    media_image2.png
    Greyscale
(page 6) are respectively inclusive of the chiral agents CD-1/CD-4 and CD-2/CD-3 utilized herein the Examples in the specification of the present application.  

Allowable Subject Matter
Claims 6-14 are allowed.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 22 September 2021 with respect to newly added claims 16-17 have been fully considered but they are not persuasive, especially since the specification as originally filed does not support the invention as claimed therein; please refer to preceding paragraph 5.
Applicant's arguments filed 22 September 2021 with respect to newly added claim 18 have been fully considered and are persuasive; please see preceding paragraph 11. 
Applicant's arguments filed 22 September 2021 with respect to claims 6-14 have been fully considered and are persuasive; please see preceding paragraph 10.
Applicant's arguments filed 22 September 2021 with respect to the rejection of claims over Hammond-Smith et al., have been fully considered but they are not persuasive. In particular, the arguments regarding “twist sense” are not commensurate in scope with the claims. 
Applicant's arguments filed 22 September 2021 with respect to the rejection of claims over Kazuhiro et al., have been fully considered but they are not persuasive. Arguments regarding whether the compounds of the formulae therein are entirely within the scope of the those utilized in the invention examples herein the specification, are not commensurate in scope with the claim invention. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722